I respectfully dissent in part from the majority's disposition of appellant's first assignment of error. The permitted cross-examination of Michelle Tolliver regarding Ms. Cockwell's sexual identity was error, but I believe such error to be harmless.
Any error which does not affect substantial rights is harmless error and will be disregarded. Crim. R. 52(A). In order to determine whether a non-constitutional error has affected the accused's substantial rights, a "reviewing court must read the record, disregarding the objectionable material, and then determine whether or not there was `substantial' evidence of the appellant's guilt before it affirms or reverses the judgment of the trial court." State v. Davis (1975), 44 Ohio App. 2d 335
[73 O.O.2d 395], paragraph three of the *Page 124 
syllabus. If substantial evidence exists, the conviction should be affirmed. Id. at 347. Even applying the more exacting test for constitutional errors, see United States v. Hasting (1983), ___ U.S. ___, 76 L. Ed. 2d 96; State v. Williams (1983), 6 Ohio St. 3d 281, paragraphs three and six of the syllabus, I would find the error harmless.
Absent the prosecutor's remarks, which were not objected to in closing argument, and the prosecutor's improper cross-examination, there was sufficient contradicting testimony and evidence by the appellant himself which put Cockwell's testimony and thus credibility in issue. Cockwell testified that appellant visited the Playland Bar every day. Appellant's testimony was otherwise. Cockwell testified that state's Exhibit 1, the size 40 long waist jacket, was worn by a person known as "Fats," who weighed about three hundred pounds. When appellant tried the jacket on at trial, appellant testified it was tight-fitting. Appellant weighed less than two hundred eleven pounds at trial. Appellant then stated he did not know whether someone weighing three hundred pounds could have worn the jacket, as Cockwell testified.
Further, there was sufficient evidence of appellant's guilt to render the error harmless. Officers Rajic and Rejets testified that appellant was wearing the jacket when they first approached him, and when he was arrested, up until the time he was booked. Rajic did not see anyone throw anything into the squad car to appellant, and Rejets could not recall anyone throwing a jacket into the squad car. Rejets testified that at the booking station appellant would not voluntarily remove his jacket and that it had to be removed. Lieutenant Hassell corroborated this testimony. After viewing the entire record, including the above testimony, I would find that there is substantial evidence of guilt to affirm appellant's conviction and that the improper attack on the credibility of Cockwell did not prejudice appellant's trial.